Case 4:18-cv-10279-KMW Document 120 Entered on FLSD Docket 11/20/2019 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 18-10279-Civ-WILLIAMS/TORRES


  PETER SEAN BROWN,

        Plaintiff,

  v.

  RICHARD A. RAMSAY, OFFICIAL
  CAPACITY AS SHERIFF OF MONROE
  COUNTY,

         Defendant.
                                  /

                                 DISCOVERY ORDER

        This matter is before the Court pursuant to a discovery hearing held on Friday,

  November 8, 2019. The Court announced its rulings on the various issues raised at

  the hearing, along with its reasoning, on the record at the hearing. This Order is

  entered to memorialize those rulings on the docket. Accordingly, the Court ORDERS

  AND ADJUDGES as follows:

        1.     In light of the Court’s conclusion that, assuming a constitutional

  violation is found in this case, Plaintiff does not need further document production to

  establish that Defendant implemented a policy against Plaintiff and against “similarly

  situated” persons, for purposes of establishing municipal liability under Monell v.

  Department of Social Services of the City of New York, 436 U.S. 658 (1978), see Tr. at

                                            1
Case 4:18-cv-10279-KMW Document 120 Entered on FLSD Docket 11/20/2019 Page 2 of 4



  6:15–25, 15:21–24 (Dkt. 118), and in light of Defendant’s representation that he does

  not intend to assert any lack of sufficient factual evidence to satisfy the Monell

  standard (assuming, again, that a constitutional violation is found in this case), see

  Tr. at 14:13–17; 15:1–9, Plaintiff’s motion to compel as to Plaintiff’s Request for

  Production No. 22 and Plaintiff’s Third Set of Requests for Admission is DENIED

  without prejudice. In the interests of fairness to Plaintiff, should a factual issue

  regarding the establishment of municipal liability arise—including any argument that

  Plaintiff has failed to set forth sufficient evidence to satisfy the Monell standard—the

  Court will entertain a request to reopen discovery or provide other appropriate relief

  pursuant to Federal Rule of Civil Procedure 56(d)–(e).

        2.     Various agents or employees of Defendant have been deposed pursuant

  to Rule 30(b)(1), and “Defendant has . . . agreed to be bound by the previous testimony

  [of his agents or employees] under Rule 30(b)(6).” Def.’s Notice of Compliance at 9

  (Dkt. 117); see also Tr. at 19:20 (“MR. JOLLY: I am bound by it.”) (Dkt. 118). Plaintiff

  has agreed to treat prior Rule 30(b)(1) testimony by Defendant’s agents or employees

  as binding on Defendant under Rule 30(b)(6) for the following topics: (i) Defendant’s

  policy with regard to the Department of Homeland Security Form I-247A,

  “Immigration Detainer – Notice of Action” (“Form I-247A”) and/or associated

  documents; (ii) the circumstances of Plaintiff’s detention at MCSO in April 2018; (iii)

  the training of MCSO officers and personnel related to the detention or holding of

  persons identified in a Form I-247A; and (iv) the accessibility, content, and use of

  MCSO records pertaining to persons detained by MCSO and identified in a Form I-
                                         2
Case 4:18-cv-10279-KMW Document 120 Entered on FLSD Docket 11/20/2019 Page 3 of 4



  247A. It is ORDERED that the testimony of MCSO agents and employees regarding

  those topics, taken pursuant to Rule 30(b)(1), shall be binding on Defendant as though

  it were taken pursuant to Rule 30(b)(6).

        3.     Defendant’s blanket objection to the Rule 30(b)(6) designation, on the

  basis of the chronological scope of the topics identified, is noted but the Court has not

  “limited the scope of Plaintiff’s discovery inquiries to one year.” Dkt. 117 at 2 n.1. Any

  earlier ruling to that effect was targeted to written discovery requests, which entail a

  very different burdensome and scope analysis than a deposition.

        In any event, Plaintiff has indicated his intention, in light of the orders issued

  herein, to withdraw the existing Rule 30(b)(6) notice and list of topics, and issue a new

  notice and list. The Court therefore issues no additional orders regarding the Rule

  30(b)(6) deposition at this time. Defendant is reminded that “any objections to the

  scope of a Rule 30(b)(6) deposition notice shall only be adjudicate[d] after the taking

  of the deposition.” Standing Order Setting Discovery Procedures at 7. “A corporate

  representative must answer any question posed at the deposition, whether deemed

  irrelevant or not.”   New World Network Ltd. v. M/V Norwegian Sea, 2007 WL

  1068124, at *4 (S.D. Fla. 2007). And, Defendant undoubtedly understands that, at

  least in this district, objections based on one’s own perceived scope of relevance is not

  grounds to instruct a witness not to answer a question over which the witness has

  knowledge. The Court will entertain any dispute arising after the taking of the

  deposition, and subject to any request for relief under Rule 30(d)(3).


                                              3
Case 4:18-cv-10279-KMW Document 120 Entered on FLSD Docket 11/20/2019 Page 4 of 4



        DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of

  November, 2019.


                                               EDWIN G. TORRES
                                               United States Magistrate Judge




                                       4
